Citation Nr: 0800308	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for dental treatment for 
residuals of extraction of the right lower third molar, also 
known as the right lower wisdom tooth and tooth #32.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1995; and on active duty in the reserves from October 1999 to 
May 2000, and January 2002 to January 2003.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2007 the veteran 
participated in a Board hearing in Washington, D.C., with the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the veteran's claims 
file.

At the August 2007 hearing, the veteran testified on the 
record that he was withdrawing his appeal of the RO decision 
concerning tooth #9.  The Board acknowledges the withdrawal 
of the appeal of that issue and will proceed to decide the 
issue noted above.


FINDING OF FACT

Dental problems in the area of the veterans' now-removed 
right lower wisdom tooth are a result of his periodontal 
disease and are not the result of service trauma.


CONCLUSION OF LAW

Service trauma is not the cause of a defective, missing, or 
diseased tooth, or diseased periodontal tissue and 
eligibility for outpatient dental treatment in accordance 
with 38 C.F.R. § 17.161 is not established.  38 U.S.C.A. 
§ 1712 (West 2002); 38 C.F.R. §§ 3.381 and 17.161 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  It is reasonable to conclude that the Board 
has not overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. With respect to the veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) VA must specifically request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  When a claim is for service connection, VA must also 
provide notice that a disability rating and an effective date 
for an award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice should be provided to a claimant 
before an initial unfavorable agency of original jurisdiction 
decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

VA provided notice letters to the veteran in July 2002, 
February 2003, April 2004, and May 2004.  Correspondingly, 
the veteran submitted evidence and sent letters to VA in 
November 2002, March 2003, March 2004, April 2004, and June 
2004.  From January through September 2003, the veteran and 
the RO exchanged several e-mails concerning development and 
adjudication of his claim.  In this nearly two-year period of 
corresponding, VA more than satisfied the requirements for 
providing timely and complete notice to the veteran as 
required under the VCAA.  Further, since the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claim and herein upholds the RO's denial of the 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot and the 
lack of notice in this regard is harmless error.  See 
Dingess, supra; Sandes v. Nicholson, 487 F.3d 881, 891 
(2007).

VA's duty to assist in the development of claims includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim, 
as defined by law.  The record includes a November 2005 VA 
medical opinion which was based on a review of the veteran's 
entire claims file, including his service medical records.  
The veteran's VA medical treatment records and identified 
private medical records have been obtained to the extent 
available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  There is no indication in the record that any 
additional evidence relevant to the claim decided herein is 
available but is not part of the claims file.  The current 
record medical evidence is adequate for purposes of the 
Board's decision concerning the appeal of the RO decision of 
the claim.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield , supra.

The Merits of the Claim

In testimony at the August 2007 Board hearing, the veteran 
explicitly clarified that he seeks an award of ongoing VA 
dental treatment based on surgical trauma he experienced at 
the time of the removal of his wisdom teeth in 1981 while he 
was a military academy cadet.  The veteran testified that 
removal of wisdom teeth was standard procedure at the 
military academy.  He recalled that three of his four wisdom 
teeth were easily removed, and that the right lower tooth was 
difficult to extract.  It is the area of the veteran's now-
removed right lower wisdom tooth for which he claims 
entitlement to ongoing VA dental treatment.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381 
(2007); see also Byrd v. Nicholson, 19 Vet. App. 388, 393 
(2005), 38 U.S.C.A. § 1712 (West 2002).  Acute periodontal 
disease will not be considered service-connected for 
treatment purposes.  38 C.F.R. 3.381(e) (2007).

When applicable, a determination will be made as to whether a 
defective, missing, or diseased tooth, or diseased 
periodontal tissue, is due to a combat wound or other service 
trauma.  See 38 C.F.R. § 3.381(b) (2007).  The significance 
of finding that a dental condition is due to service trauma 
is that a veteran will be eligible for VA dental treatment 
for the condition without the usual restrictions of timely 
application and one-time treatment.  See 38 C.F.R. § 
17.161(c) (2007).

Therapeutic and restorative dental treatment, for example, 
fillings, bridges, and extractions, almost always involves 
physical impact of the teeth.  The intended effect of dental 
treatment performed in service, including extractions of 
teeth, is not considered dental "trauma" as the term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 
17.123(c)).  See VAOPGCPREC 5-97 (Jan. 22, 1997; revised 
Feb. 25, 1997).

The intended effect of the veteran's in-service dental 
treatment at issue in this appeal, that is, the removal of 
his right lower wisdom tooth, was presumably to prevent 
future dental problems that could have developed had the 
tooth not been removed.  The veteran stated that removal of 
wisdom teeth at the military academy he attended was standard 
procedure, and he does not assert that he did not consent to 
the procedure.  It is reasonable to conclude that the 
intended effect of the in-service dental treatment, that is, 
removal of the wisdom teeth, was not to cause any dental 
problems, but was to help prevent them.

As such, removal of the veteran's wisdom teeth would not be 
considered "trauma" for purposes of establishing service 
connection for outpatient dental treatment under 38 C.F.R. §§ 
3.381 and 17.161.  See VAOPGCPREC 5-97 (Jan. 22, 1997; 
revised Feb. 25, 1997).

The veteran's specific concern underlying his claim for 
service connection for  dental treatment is bone loss he is 
experiencing at tooth #31, which is the tooth next to the 
now-removed right lower wisdom tooth (tooth #32).  The 
medical evidence in the veteran's claims file includes an 
opinion letter from Dr. N., DDS, who treated the veteran from 
May 2002 to November 2002.  Dr. N. diagnosed mild gingivitis 
and Type II periodontitis, and opined that distobuccal bone 
loss on the veteran's tooth #31 is related to the extraction 
of tooth #32.  Dr. N. recommended periodontal care for tooth 
#31 to retain its masticatory function.

In November 2005, a VA dentist reviewed the veteran's claims 
file and Dr. N.'s 2002 opinion letter.  In a detailed 
opinion, the VA dentist noted that a panorex radiograph (x-
ray) taken in 1984, three years after the veteran's wisdom 
teeth were extracted, showed the bone level on the distal of 
tooth #31 to be at a normal level.  The VA dentist reviewed 
records from the veteran's 2001-2002 dental treatment at a VA 
medical center dental clinic.  The records are dated from 
June 2001 to March 2002, the period immediately preceding the 
veteran's treatment with Dr. N. from May 2002 to November 
2002.  The VA dentist noted that records from the veteran's 
dental treatment at the VA medical center dental clinic 
showed that the veteran had aggressive periodontitis 
affecting several of his teeth, including tooth #31.

The VA dentist stated that periodontitis can lead to gradual, 
progressive bone loss that eventually can result in excessive 
loss of bone support around teeth.  He opined that a period 
of aggressive, rapid bone loss brought on by the veteran's 
periodontitis had occurred at his tooth #31.  The VA dentist 
concluded that the veteran's problems with his tooth #31 were 
much more likely due to periodontitis than to loss of bone 
during the removal of his wisdom tooth #32 twenty-two years 
earlier.  He stated that this conclusion was supported by the 
1984 x-rays showing normal bone level on the distal of tooth 
#31 three years after the removal of wisdom tooth #32.

The Board must rely on medical evidence in determining 
whether a causal connection exists between a veteran's 
military service and a condition for which service connection 
is claimed.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (Board may consider only independent medical evidence 
to support its findings); see also McLendon v. Nicholson, 20 
Vet. App. 79, 8 (2006) (Board is not competent to provide 
medical nexus opinion).  The Board is free, however, to favor 
one medical opinion over another, provided it offers an 
adequate basis for doing so.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Regarding the 2002 opinion letter from Dr. N. stating that 
bone loss on the veteran's tooth #31 is related to the 
extraction of his wisdom tooth #32, Dr. N. did not have the 
opportunity to review the veteran's historical dental records 
from his military service and his VA medical center dental 
clinic treatment.  Dr. N. treated the veteran in nine visits 
over a six-month period.  The VA dentist on the other hand, 
was able to review the veteran's historical dental records in 
his claims file from 1980 to 2005 along with Dr. N.'s 2002 
opinion letter and treatment records.   
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits of a claim.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).

The VA dentist who provided the November 2005 opinion had a 
more complete picture of the veteran's dental condition than 
did Dr. N.  This is particularly so with respect to the 
differing conclusions the dentists arrived at concerning bone 
loss at the veteran's tooth #31.  The VA dentist had the 
opportunity to look at x-rays of the tooth area from three 
years after wisdom tooth #32 was extracted, x-rays that 
showed normal bone level at tooth #31 at that time.  Dr. N. 
did not have the additional information available to the VA 
dentist when Dr. N. opined that bone loss at tooth #31 was 
related to the extraction of the veteran's tooth #32.

The Board finds the VA dentist's opinion based on a 
comprehensive review of the veteran's dental treatment 
records, including numerous records from his active military 
service and from post-service VA and private treatment, more 
credible than Dr. N.'s opinion regarding the cause of the 
veteran's current bone loss at tooth #31.  See Prejean, 
supra.  The Board concludes that the preponderance of 
evidence shows that the veteran's ongoing dental treatment in 
the area of his now-removed right lower wisdom tooth #32 is a 
result of his periodontal disease, and is not a result of 
trauma.

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claim that his current 
dental problems in the area of his now-removed wisdom tooth 
#32 should be service connected for outpatient dental 
treatment.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of the extraction of his 
right lower third molar, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
See Gilbert, supra.


ORDER

Entitlement to service connection for dental treatment for 
residuals of the extraction of the right lower third molar, 
also known as tooth #32, and specifically treatment of tooth 
#31, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


